DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ezawa et al (US 2002/0177641) in view of Koyama (JP 2015-093928, see English language translation attached to previous Office Action).

Regarding claim 1, Ezawa et al discloses a rubber composition comprising a fatty acid amide, silica, and a synthetic rubber component such as styrene butadiene rubber (SBR) or butadiene rubber (BR). (Abstract and [0020]). Given that the reference discloses SBR and Br as synthetic rubbers, it is clear that the SBR or BR is obtained by polymerizing 1,3-butadiene monomers as recited in the present claims. Furthermore, given that the reference discloses that the rubber component comprises at least one rubber selected from the group of natural rubber and diene synthetic rubber, it is clear that the BR or SBR can be present alone in the rubber component ([0020]). Accordingly, the BR or SBR comprises 100 parts of the rubber component, within the recited range of 70 parts by mass or more.
The fatty acid amide compound is disclosed as stearic acid amide and is utilized in the amount of 0.3 to 10 parts, overlapping the recited range of 2 to 6 parts ([0013]-[0014]). The stearic acid amide is utilized is a dispersion modifier for silica, where amounts less than 0.3 parts 
The reference teaches all the claim limitations as set forth above. However, Ezawa et al does not disclose that the rubber composition comprises a tetrazine compound as recited in the present claims.
Koyama discloses a rubber composition comprising a rubber component comprising BR and a tetrazine compound ([0009] and [0021]). The tetrazine compound has the following formula ([0009] and [0016] – Chemical formula 1):

    PNG
    media_image1.png
    258
    528
    media_image1.png
    Greyscale
,
where the groups R1 and R2 are nitrogen containing heterocycles such as pyridyl ([0017]). The tetrazine compound is utilized in the rubber composition in the amount of 0.1 to 5.0 phr, overlapping the recited range of 0.25 to 5 parts. The tetrazine compound is added to the rubber composition in order to improve air permeation resistance and flexural fatigue resistance ([0018]).
Given that both Ezawa et al and Koyama are drawn to rubber compositions comprising butadiene rubber, and, given that Ezawa et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the tetrazine compound as taught by Koyama, it would therefore have been obvious to one of ordinary skill in the art to include such tetrazine compounds in the rubber composition disclosed by Ezawa et al with a reasonable expectation of success.

Regarding claim 2, the combined disclosures of Ezawa et al and Koyama teach all the claim limitations as set forth above. Additionally, Ezawa et al discloses that the rubber 

Regarding claim 3, the combined disclosures of Ezawa et al and Koyama teach all the claim limitations as set forth above. Additionally, Ezawa et al discloses that in the composition silica is present in the amount of 60 parts and carbon black is present in the amount of 10 parts (Page 2 Table 1 – Examples 1-2 and Table 2 Examples 3-4). Thus, the total silica and carbon black content is 70 parts, within the recited range of 30 to 150 parts.

Regarding claim 4, the combined disclosures of Ezawa et al and Koyama teach all the claim limitations as set forth above. As discussed above, Ezawa et al discloses that the inorganic filler is silica.

Regarding claim 8, the combined disclosures of Ezawa et al and Koyama teach all the claim limitations as set forth above. As discussed above, Ezawa et al discloses stearic acid amide, i.e. a fatty acid amide having 18 carbon atoms, within the recite range of 8 or more carbon atoms.

Regarding claim 9, the combined disclosures of Ezawa et al and Koyama teach all the claim limitations as set forth above. As discussed above, Ezawa et al discloses stearic acid amide, i.e. a fatty acid amide having 18 carbon atoms, within the recite range of 10 or more carbon atoms.

Regarding claim 10, the combined disclosures of Ezawa et al and Koyama teach all the claim limitations as set forth above. As discussed above, Ezawa et al discloses stearic acid amide, i.e. a saturated fatty acid amide having 18 carbon atoms, within the recite range of 10 or more carbon atoms.



Regarding claim 13, the combined disclosures of Ezawa et al and Koyama teach all the claim limitations as set forth above. Additionally, Ezawa et al discloses that the rubber composition is utilized for a tire tread ([0046]).

Regarding claim 14, the combined disclosures of Ezawa et al and Koyama teach all the claim limitations as set forth above. Additionally, Ezawa et al discloses a tire tread obtained from the disclosed rubber composition ([0046]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ezawa et al (US 2002/0177641) and Koyama (JP 2015-093928, see English language translation attached to previous Office Action) as applied to claims 1-4, 8-11, and 13-14 above, and in view of Sandstrom et al (US 6,221,953).

The discussion with respect to Ezawa et al and Koyama as set forth in Paragraph 6 above is incorporated here by reference.

Regarding claim 15, the combined disclosures of Ezawa et al and Koyama teach all the claim limitations as set forth above. While Ezawa et al discloses a tire obtained from the 
Sandstrom discloses that pneumatic rubber tires are composed of elements which conventionally include a tread of a rubber composition. In view of this teaching, it would have been obvious to one of ordinary skill in the art to utilize the rubber composition disclosed by Ezawa et al for a pneumatic tire, as doing so would amount to nothing more than use of known composition for its intended use, in a known environment to accomplish entirely expected results.

Response to Arguments
Applicant's arguments filed 12/3/2021 have been fully considered but are moot in light of the new grounds of rejection set forth above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767